           Case: 3:20-cv-00170-DAS Doc #: 26 Filed: 11/13/20 1 of 3 PageID #: 131




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

CHARLES GALLOWAY                                                                            PLAINTIFF

v.                                                                                 No. 3:20CV170-DAS

MALLIE NESBIT                                                                            DEFENDANTS


                                    MEMORANDUM OPINION

        The plaintiff, an inmate in the custody of the Union County Sheriff’s Department, appeared

before the undersigned for a hearing as set forth in Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), to

determine whether any claims in the present case filed under 42 U.S.C. § 1983 have sufficient merit to

proceed. A plaintiff’s claim must be dismissed if “it lacks an arguable basis in law or fact, such as

when a prisoner alleges the violation of a legal interest that does not exist.” Martin v. Scott, 156 F.3d

578 (5th Cir. 1998)(citations omitted). The plaintiff has brought the instant case under 42 U.S.C. §

1983, which provides a federal cause of action against “[e]very person” who under color of state

authority causes the “deprivation of any rights, privileges, or immunities secured by the

Constitution and laws.” 42 U.S.C. § 1983. The Prison Litigation Reform Act applies to this case

because the plaintiff was incarcerated when he filed this lawsuit.1 For the reasons set forth below, the

instant case will be dismissed with prejudice for failure to state a claim upon which relief could be

granted.




        1
            28 U.S.C. § 1915(g).
        Case: 3:20-cv-00170-DAS Doc #: 26 Filed: 11/13/20 2 of 3 PageID #: 132




                                               Allegations

        During Charles Galloway’s stay at the Union County Detention Center, defendant Mallie

Nesbit refused to provide him with stamps and envelopes for legal mail. She also has not provided

him with notary services from December 12, 2019, to the present. He was, however, able to procure

stamps and envelopes from other sources, and Ms. Nesbit’s actions have not prejudiced his legal

position in any case. A previous case was dismissed for failure to state a claim upon which relief

could be granted, not due to his inability to file a pleading, motion, or response.

                                               Discussion

        As the plaintiff has alleged no harm from lack of stamps, envelopes, and notary service, his

claim for denial of access to the courts should be denied. Under the Supreme Court’s decision in

Bounds v. Smith, 430 U.S. 817, 821 (1977), prisoners possess a constitutional right of access to courts,

including having the “ability . . . to prepare and transmit a necessary legal document to court.” Eason

v. Thaler, 73 F.3d 1322, 1328 (5th Cir. 1996), quoting Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir.

1993), cert. denied, 510 U.S. 1123 (1994). The right of access to the courts is limited to allow

prisoners opportunity to file nonfrivolous claims challenging their convictions or conditions of

confinement. Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999). “Interference with a prisoner’s

right to access to the courts, such as delay, may result in a constitutional deprivation.” Chriceol v.

Phillips, 169 F.3d 313, 317 (5th Cir. 1999) (citations omitted).

        However, “[a] denial-of-access-to-the-courts claim is not valid if a litigant’s position is not

prejudiced by the alleged violation.” Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998);

Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir. 1992), cert. denied, 504 U.S. 988 (1992), citing

Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir. 1988). It is only when a prisoner suffers some

sort of actual prejudice or detriment from denial of access to the courts that the allegation becomes one
                                                   -2-
        Case: 3:20-cv-00170-DAS Doc #: 26 Filed: 11/13/20 3 of 3 PageID #: 133




of constitutional magnitude. Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993); see

Howland v. Kilquist, 833 F.2d 639, 642 (7th Cir. 1987). To prove his claim, a plaintiff must show real

detriment – a true denial of access – such as the loss of a motion, the loss of a right to commence,

prosecute or appeal in a court, or substantial delay in obtaining a judicial determination in a

proceeding. See Oaks v. Wainwright, 430 F.2d 241 (5th Cir. 1970). For these reasons, the plaintiff’s

claim of denial of access to the courts will be dismissed for failure to state a constitutional claim.

                                               Conclusion

        For the reasons set forth above, the instant case is DISMISSED with prejudice for failure to

state a claim upon which relief could be granted, counting as a “STRIKE” under 28 U.S.C. §

1915(g).

        SO ORDERED, this, the 13th day of November, 2020.


                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE




                                                    -3-
